Opinion
by Mr. Justice Mitchell,
The testimony of the defendants tended to show that the note was given without any past or present consideration, and either from fear of the payee, their son, or for an executory consideration of his care and assistance to them in the future, or with a view to giving him a preferred claim on their property, after their death, or possibly from a mixture of all these motives.
The case, therefore, was one for the discretion of the court. If at the trial the defense should go to the merits of the whole claim, the verdict of the jury will settle it, while if it should appear that the real objection is not to the note itself but to the present enforcement of it, the judge acting as a chancellor can control both the judgment and the execution according to the equities shown.
Judgment affirmed.